EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Alternate Energy Holdings, Inc. (the "Company") on Form 10-K for the period ending December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Rick J. Bucci, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley Act of 2002, to my knowledge that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/ Rick J. Bucci Rick J. Bucci Chief Financial Officer Date: April 3, 2012 A signed original of this written statement required by Section 906 has been provided to Alternate Energy Holdings, Inc. and will be retained by Alternate Energy Holdings, Inc. furnished to the Securities and Exchange Commission or its staff upon request. This Certification is being furnished pursuant to Rule15(d)and shall not be deemed “filed” for purposes of Section18 of the Exchange Act (15 U.S.C. 78r), or otherwise subject to the liability of that section. This Certification shall not be deemed to be incorporated by reference into any filing under the Securities Act or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
